


--------------------------------------------------------------------------------

EXHIBIT 10.3


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT AND SUCH
REGISTRATION STATEMENT REMAINS EFFECTIVE, (II) SUCH SECURITIES MAY BE SOLD
PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO
THE COMPANY, STATING THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT.


SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID FIVE
YEARS FROM THE DATE HEREOF, AT 5:00 P.M. EASTERN TIME ON MAY 10, 2016 (THE
“EXPIRATION DATE”).




No. [●]




VIKING SYSTEMS, INC.


WARRANT TO PURCHASE [●] SHARES OF
COMMON STOCK, $0.001 PAR VALUE


For VALUE RECEIVED, [●] (“Warrantholder”), is entitled to purchase, subject to
the provisions of this Warrant, from Viking Systems, Inc., a Delaware
corporation (“Company”), at any time not later than 5:00 P.M., Eastern time, on
the Expiration Date (as defined above), at an exercise price per share equal to
$0.25 (the exercise price in effect being herein called the “Warrant Price”),
[●] shares (“Warrant Shares”) of the Company’s Common Stock, $0.001 par value
(“Common Stock”).  The number of Warrant Shares purchasable upon exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time as described herein.  This Warrant is being issued pursuant to the Purchase
Agreement, dated as of May 5, 2011 (the “Purchase Agreement”), among the Company
and the initial holders of the Company Warrants (as defined below).  Capitalized
terms used herein have the respective meanings ascribed thereto in the Purchase
Agreement unless otherwise defined herein. The Company may, in its sole
discretion, decrease the exercise price or extend the expiration date of this
warrant.


Section 1.     Registration.  The Company shall maintain books for the transfer
and registration of this Warrant.  Upon the initial issuance of this Warrant,
the Company shall issue and register this Warrant in the name of the
Warrantholder.


Section 2.     Transfers.  As provided herein, this Warrant may be transferred
only pursuant to a registration statement filed under the Securities Act or an
exemption from such registration.  Subject to such restrictions, the Company
shall transfer this Warrant from time to time upon the books to be maintained by
the Company for that purpose, upon surrender hereof for transfer, properly
endorsed or accompanied by appropriate instructions for transfer and such other
documents as may be reasonably required by the Company, including, if required
by the Company, an opinion of its counsel to the effect that such transfer is
exempt from the registration requirements of the Securities Act (as defined
above), to establish that such transfer is being made in accordance with the
terms hereof, and a new Warrant shall be issued to the transferee and the
surrendered Warrant shall be canceled by the Company.

 
1

--------------------------------------------------------------------------------

 



Section 3.     Exercise of Warrant.  Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, at any time prior
to its expiration upon surrender of the Warrant, together with delivery of a
duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”), and payment by cash, certified check or wire
transfer of funds (or, in certain circumstances, by cashless exercise as
provided below) of the aggregate Warrant Price for that number of Warrant Shares
then being purchased, to the Company during normal business hours on any
Business Day (as defined below) at the Company’s principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
Warrantholder).  The Warrant Shares so purchased shall be deemed to be issued to
the Warrantholder or the Warrantholder’s designee, as the record owner of such
shares, as of the close of business on the date on which this Warrant shall have
been surrendered (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company), the Warrant Price shall have been paid and the completed Exercise
Agreement shall have been delivered.  Certificates for the Warrant Shares so
purchased shall be delivered to the Warrantholder within a reasonable time, not
exceeding three (3) Business Days, after this Warrant shall have been so
exercised.  The certificates so delivered shall be in such denominations as may
be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Exercise Agreement.  If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been
exercised.  As used herein, “Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.  Each exercise hereof shall constitute the re-affirmation by the
Warrantholder that the representations and warranties contained in Section 5 of
the Purchase Agreement are true and correct in all material respects with
respect to the Warrantholder as of the time of such exercise.


If (a) a certificate representing the Warrant Shares is not delivered to the
Warrantholder within three (3) Business Days of the due exercise of this Warrant
by the Warrantholder and (b) prior to the time such certificate is received by
the Warrantholder after such three (3) Business Day period, the Warrantholder,
or any third party on behalf of the Warrantholder or for the Warrantholder’s
account, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Warrantholder of shares
represented by such certificate (a “Buy-In”), then the Company shall pay in cash
to the Warrantholder (for costs incurred either directly by such Warrantholder
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceeds the proceeds received by such Warrantholder as a result of the sale
to which such Buy-In relates.  The Warrantholder shall provide the Company
written notice together with a reasonably detailed summary indicating the
amounts payable to the Warrantholder in respect of the Buy-In.

 
2

--------------------------------------------------------------------------------

 



(a)  Exercise Limitations – Warrantholder’s Restrictions. The Company shall not
effect any exercise of this Warrant, and a Warrantholder shall not have the
right to exercise any portion of this Warrant, pursuant to Section 3 or
otherwise, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Exercise, such Warrantholder
(together with such Warrantholder’s affiliates, and any other person or entity
acting as a group together with such Warrantholder or any of such
Warrantholder’s affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by such
Warrantholder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by such Warrantholder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
securities convertible into or exercisable for Common Stock) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by such Warrantholder or any of its affiliates.


Except as set forth in the preceding sentence, for purposes of this Section
3(a), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder, it being acknowledged by the Warrantholder that the
Company is not representing to such Warrantholder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Warrantholder is
solely responsible for any schedules required to be filed in accordance
therewith.  To the extent that the limitation contained in this Section 3(a)
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by such Warrantholder together with any affiliates)
and of which portion of this Warrant is exercisable shall be in the sole
discretion of the Warrantholder, and the submission of a Notice of Exercise
shall be deemed to be the Warrantholder’s determination of whether this Warrant
is exercisable (in relation to other securities owned by such Warrantholder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject the Beneficial Ownership Limitation, and the
Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.


For purposes of this Section 3(a), in determining the number of outstanding
shares of Common Stock, a Warrantholder may rely on the number of outstanding
shares of Common Stock as reflected in: (x) the Company’s most recent Form 10-Q
or Form 10-K, as the case may be, (y) a more recent public announcement by the
Company, or (z) any other notice by the Company or the Company’s Transfer Agent
setting forth the number of shares of Common Stock outstanding.

 
3

--------------------------------------------------------------------------------

 



The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Beneficial
Ownership Limitation provisions of this Section 3(a) may be waived by such
Warrantholder, at the election of such Warrantholder, upon not less than 61
days’ prior notice to the Company to change the Beneficial Ownership Limitation
to 9.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon exercise of
this Warrant, and the provisions of this Section 3(a) shall continue to
apply.  Upon such a change by a Warrantholder of the Beneficial Ownership
Limitation from such 4.99% limitation to such 9.99% limitation, the Beneficial
Ownership Limitation may be further waived by such Warrantholder with a
subsequent notice of not less than 61 days.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3(a) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.


Section 4.     Compliance with the Securities Act.  Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant, and a similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary.


Section 5.     Payment of Taxes.  The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.


Section 6.     Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.


Section 7.     Reservation of Common Stock.  The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this Section
7, out of the authorized and unissued shares of Common Stock, sufficient shares
to provide for the exercise of the rights of purchase represented by this
Warrant.  The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant in accordance with the terms hereof shall be, at the time of
delivery of the certificates for such Warrant Shares, duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock of the Company.

 
4

--------------------------------------------------------------------------------

 



Section 8.     Adjustments.  Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.


(a)  If the Company shall, at any time or from time to time while this Warrant
is outstanding, pay a dividend or make a distribution on its Common Stock in
shares of Common Stock, subdivide its outstanding shares of Common Stock into a
greater number of shares or combine its outstanding shares of Common Stock into
a smaller number of shares or issue by reclassification of its outstanding
shares of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.


(b)  If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.  The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless it
complies with the notice provisions of Section 12(b) hereof.  For avoidance of
doubt, notice made pursuant to the immediately preceding sentence shall only be
made with respect to public information.  The provisions of this paragraph (b)
shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

 
5

--------------------------------------------------------------------------------

 



(c)  In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in paragraph (a) of this
Section 8), or subscription rights or warrants, the Warrant Price to be in
effect after such payment date shall be determined by multiplying the Warrant
Price in effect immediately prior to such payment date by a fraction, the
numerator of which shall be the total number of shares of Common Stock
outstanding multiplied by the Market Price (as defined below) per share of
Common Stock immediately prior to such payment date, less the fair market value
(as determined by the Company’s Board of Directors (the “Board”) in good faith)
of said assets or evidences of indebtedness so distributed, or of such
subscription rights or warrants, and the denominator of which shall be the total
number of shares of Common Stock outstanding multiplied by the Market Price per
share of Common Stock immediately prior to such payment date.  The “Market
Price” as of a particular date (the “Valuation Date”) shall mean the following:
(i) if the Common Stock is then listed on the Nasdaq Global Market or the Nasdaq
Capital Market (collectively, “Nasdaq”) or any other national stock exchange,
the closing sale price of one share of Common Stock on such exchange on the last
trading day prior to the Valuation Date; (ii) if the Common Stock is then quoted
on the OTC Bulletin Board (the “Bulletin Board”) or such similar quotation
system or association, the closing sale price of one share of Common Stock on
the Bulletin Board or such other quotation system or association on the last
trading day prior to the Valuation Date or, if no such closing sale price is
available, the average of the high bid and the low asked price quoted thereon on
the last trading day prior to the Valuation Date; or (iii) if the Common Stock
is not then listed on Nasdaq or a national stock exchange or quoted on the
Bulletin Board or such other quotation system or association, the fair market
value of one share of Common Stock as of the Valuation Date, as determined in
good faith by the Board and the Warrantholder.  If the Common Stock is not then
listed on Nasdaq or a national securities exchange or quoted on the Bulletin
Board or such other quotation system or association, the Board shall respond
promptly, in writing, to an inquiry by the Warrantholder prior to the exercise
hereunder as to the fair market value of a share of Common Stock as determined
by the Board.  In the event that the Board and the Warrantholder are unable to
agree upon the fair market value in respect of subpart (iii) of this paragraph
(c), the Company and the Warrantholder shall jointly select an appraiser, who is
experienced in such matters.  The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Warrantholder.  Such adjustment shall be made successively whenever such
a payment date is fixed.


(d)  An adjustment to the Warrant Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.

 
6

--------------------------------------------------------------------------------

 



(e)  In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.


Section 9.     Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
share of Common Stock on the date of exercise.


Section 10.    Expiration Date.  The Expiration Date of this Warrant shall be
five (5) years from the date hereof. The Company may, in its sole discretion,
extend the expiration date of this Warrant.


Section 11.    Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.


Section 12.    Notices to Warrantholder.


(a)  Upon the happening of any event requiring an adjustment of the Warrant
Price, the Company shall promptly give written notice thereof to the
Warrantholder at the address appearing in the records of the Company, stating
the adjusted Warrant Price and the adjusted number of Warrant Shares resulting
from such event and setting forth in reasonable detail the method of calculation
and the facts upon which such calculation is based.  Failure to give such notice
to the Warrantholder or any defect therein shall not affect the legality or
validity of the subject adjustment.


(b)  In case at any time:


(i)   the Company shall declare any dividend upon its Common Stock payable in
cash or in stock or make any distribution to the holders of its Common Stock:


(ii)   the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of Common Stock or other rights;


(iii)  there shall be any capital reorganization or reclassification of the
capital stock of the Company, or a consolidation or merger of the Company with,
or a sale of all or substantially all of its assets to, another corporation; or

 
7

--------------------------------------------------------------------------------

 



(iv)  there shall be any voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, in any one or more of such cases, the Company shall give, by first class
mail, postage prepaid, addressed to each Warrantholder at the address of such
Warrantholder as shown on the books of the Company, (A) at least fifteen (15)
days’ prior written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, and (B) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, at least
fifteen (15) days’ prior written notice of the date when the same shall take
place.  Such notice in accordance with the foregoing clause (A) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock shall be entitled thereto, and
such notice in accordance with  the foregoing clause (B) shall also specify the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, as the case may be.


Section 13.     Identity of Transfer Agent.  The Transfer Agent for the Common
Stock is Fidelity Transfer Company, located at 915 South 700 East, Suite 102,
Sandy, UT 84070.


Section 14.     Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (a) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (b) if given by telex
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three (3) days after such notice is deposited in first class
mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier.  All notices shall be addressed as follows:
if to the Warrantholder, at its address as set forth in the Company’s books and
records and, if to the Company, at the address as follows, or at such other
address as the Warrantholder or the Company may designate by ten days’ advance
written notice to the other:


If to the Company:


Viking Systems, Inc.
134 Flanders Road
Westborough, MA  01581
Attention:  Robert Mathews, Chief Financial Officer
Fax: (508) 366-8858


Section 15.     Registration Rights.  The initial Warrantholder is entitled to
the benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement dated as of May 5, 2011 (the “Registration Rights Agreement”),
among the Company and the initial holders of the Company Warrants, and any
subsequent Warrantholder may be entitled to such rights.

 
8

--------------------------------------------------------------------------------

 



Section 16.     Successors.  All the covenants and provisions hereof by or for
the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.


Section 17.     Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within the State of New York.  The Company and, by accepting
this Warrant, the Warrantholder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Warrant.  The Company and, by accepting this
Warrant, the Warrantholder, each irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


Section 18.     Call Provision.  Notwithstanding any other provision contained
in this Warrant to the contrary, in the event that the closing bid price per
share of Common Stock as traded on the Nasdaq (or such other exchange, stock
market or quotation system on which the Common Stock may then be listed or
quoted) equals or exceeds $1.00 (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof) for twenty (20) consecutive
trading days commencing on or after the second (2nd) anniversary of the Closing
Date, the Company, upon thirty (30) days prior written notice (the “Notice
Period”) given to the Warrantholder within ten (10) Business Days immediately
following the end of such twenty (20) trading day period, may call this Warrant,
in whole but not in part, at a redemption price equal to $0.01 per share of
Common Stock then purchasable pursuant to this Warrant; provided, however, that
(a) the Company simultaneously calls all Company Warrants on the same terms and
(b) either (i) the resale of all of the shares of Common Stock issuable
hereunder is registered pursuant to an effective Registration Statement which is
not suspended and for which no stop order is in effect, and pursuant to which
the Warrantholder is able to sell such shares of Common Stock at all times
during the Notice Period or (ii) all of the shares of Common Stock issuable
hereunder no longer constitute Registrable Securities.  Notwithstanding any such
notice by the Company, the Warrantholder shall have the right to exercise this
Warrant prior to the end of the Notice Period.

 
9

--------------------------------------------------------------------------------

 



Section 19.     Cashless Exercise.  Notwithstanding any other provision
contained herein to the contrary, from and after the six (6) month anniversary
of the Closing Date, the Warrantholder may elect to receive, without the payment
by the Warrantholder of the aggregate Warrant Price in respect of the shares of
Common Stock to be acquired, shares of Common Stock of equal value to the value
of this Warrant, or any specified portion hereof, by the surrender of this
Warrant (or such portion of this Warrant being so exercised) together with a Net
Issue Election Notice, in the form annexed hereto as Appendix B, duly executed,
to the Company.  Thereupon, the Company shall issue to the Warrantholder such
number of fully paid, validly issued and nonassessable shares of Common Stock as
is computed using the following formula:


X = Y (A - B)
       A


where


X =           the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;


Y =           the total number of shares of Common Stock covered by this Warrant
for which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);


A =           the Market Price of one share of Common Stock as at the date the
net issue election is made; and


B =           the Warrant Price in effect under this Warrant at the time the net
issue election is made.


Section 20.     No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.


Section 21.     Amendment; Waiver.  This Warrant is one of a series of Warrants
of like tenor issued by the Company pursuant to the Purchase Agreement and
initially covering an aggregate of [●] shares of Common Stock (collectively, the
“Company Warrants”).  Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 8 hereof) upon the
written consent of the Company and the holders of Company Warrants representing
more than fifty percent (50%) of the number of shares of Common Stock then
subject to all outstanding Company Warrants; provided, however, that (a) any
such amendment or waiver must apply to all Company Warrants and (b) the number
of Warrant Shares subject to this Warrant, the Warrant Price and the Expiration
Date may not be amended, and the right to exercise this Warrant may not be
altered or waived, without the written consent of the Warrantholder.

 
10

--------------------------------------------------------------------------------

 



Section 22.     Section Headings.  The section headings in this Warrant are for
the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.


[Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 10th day of May, 2011.


 
 

 
VIKING SYSTEMS, INC.






By:  ___________________________
Name: John “Jed” Kennedy
Title:   President and Chief Executive Officer

 
 


 
 
 
 
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 



APPENDIX A
VIKING SYSTEMS, INC.
WARRANT EXERCISE FORM


To Viking Systems, Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:
 
_______________________________
Name
_______________________________
Address
_______________________________
Federal Tax ID or Social Security No.


and delivered by:


(i)           certified mail to the above address;


(ii)           electronically (provide DWAC Instructions:___________________);
or


(iii)           other (specify: __________________________________________);


and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.


Dated: ___________________, ____

   
Note:  The signature must correspond with
______________________________
the name of the Warrantholder as written
Signature
on the first page of the Warrant in every
______________________________
particular, without alteration or enlargement
Name (please print)
or any change whatever, unless the Warrant
______________________________
has been assigned.
Mailing Address
 
______________________________
 
Federal Identification or
 
Social Security No.
     
Assignee:
 
_______________________________
 
_______________________________
 
_______________________________

 

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX B
VIKING SYSTEMS, INC.
NET ISSUE ELECTION NOTICE




To: Viking Systems, Inc.


Date:_________________________


The undersigned hereby elects under Section 19 of this Warrant to surrender the
right to purchase ____________ shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of _____________ shares of Common Stock.  The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.




_________________________________________
Signature


_________________________________________
Name for Registration


_________________________________________


_________________________________________
Mailing Address









